Citation Nr: 1112479	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  05-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the spine with L5-S1 spondylolisthesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The claim was previously before the Board in January 2007, October 2007, and October 2009, when it was remanded for further development.

In April 2006, a Central Office hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Board remanded the issue on appeal in order to obtain a new VA examination.  The Board finds that there has not been substantial compliance with the mandates of the October 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In the October 2009 remand, the Board noted that an April 2009 opinion, provided in response to the October 2007 Board remand, was inadequate.  In the October 2009 remand, the VA examiner was requested to provide an opinion as to the nature and etiology of the appellant's current low back disability.  The Board noted that if the appellant's low back disability is comprised of separate back pathologies, the reviewing clinician should provide a diagnosis of each condition.  The VA examiner was instructed to provide an opinion as to whether it is at least as likely as not that any aspect of the appellant's current disability existed prior to active service.  The reviewing clinician was requested to provide a rationale for each aspect of the appellant's current disability that he finds existed prior to service.  In particular, the Board noted that it was interested in whether, taking into account the appellant's full medical history (including post-service injuries), his  spondylolisthesis, residuals of a compression fracture at L1, degenerative changes of the lumbar spine, or degenerative disc disease existed prior to service.  The Board specifically instructed the VA examiner to express an opinion as to whether he agrees with an April 2004 statement of Dr. J.M.O. that the appellant's spondylolisthesis "undoubtedly came about during his teenage years as a result of a non-union of a stress fracture."  The Board instructed that the rationale for all opinions must be set forth in detail.

The appellant was seen for VA examinations in January 2010 and September 2010.  The Board finds that the January 2010 and September 2010 VA examinations do not comply with the instructions in the October 2009 remand, and are thus inadequate.  Neither VA examiner expressed an opinion as to whether he agreed with Dr. J.M.O.'s April 2004 statement concerning the etiology of the appellant's spondylolisthesis.  The January 2010 VA examiner found that the appellant had L5 spondylolysis-L5-S1/spondylolisthesis Grade 1-2/posttraumatic L1 endplate compression fracture.  He opined that based on history, clinical and imaging information, that 1) L5 spondylolysis is more likely than not to have pre-existed service, but less likely than not been aggravated during service; 2) L5-S1 spondylolisthesis as likely as not originated prior to service, and was less likely than not aggravated by service; 3) post-traumatic L1 endplace compression fracture more likely than not originated during service, and was less likely than not aggravated by service.  The VA examiner did not provide a rationale for his opinions.  Thus, the January 2010 VA examination is inadequate.

The appellant was also evaluated in a September 2010 VA examination.  The VA examiner diagnosed the appellant with Grade 1 to 2 spondylolisthesis at L5-S1 with L5 spondylolysis; moderate L4-L5 and L5-S1 degeneration; and post-traumatic superior endplate compression of the L1 vertebral body.  The VA examiner found that it is at least as likely as not that any aspect of the appellant's current disability existed prior to active service.  The VA examiner further opined that the cause of the appellant's spondylolisthesis cannot be resolved without resort to mere speculation.  The VA examiner noted that the most common cause of spondylolisthesis in the young athlete (repetitive extension activities) is a pars interarticularis fracture at the L5-S1 level.  In the older population, degenerative changes to the disc and facet joints are the most common cause for spondylolisthesis.  The VA examiner noted that the appellant exhibited both etiologies on the L-S spine X-ray study.  However, the VA examiner did not provide a rationale to support his opinion that it is at least as likely as not that any aspect of the appellant's current disability existed prior to service.  Further, the VA examiner did not provide an opinion as to the cause of the appellant's low back disabilities, other than spondylolisthesis.  Consequently, the September 2010 VA examination is inadequate.  

The Board is obligated by law to ensure that the AOJ complies with its directives.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The January 2010 and September 2010 VA examination reports do not reflect that the AOJ substantially complied with the Board's directive set forth in the October 2009 remand.  Thus, the appellant's claim for entitlement to a low back disability, to include degenerative disc disease of the spine with L5-S1 spondylolisthesis, must again be remanded for a VA opinion.

Additionally, the VA treatment records in the file date to December 2009.  The appellant's complete VA treatment records from December 2009 to present would be useful in adjudication of the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment records from December 2009 to present.  If no records are available, the claims folder must indicate this fact.

2. The appellant's claims folder and a separate copy of this remand should be forwarded to an appropriate VA clinician for review and an opinion as to the nature and etiology of the appellant's current low back disability.  

The reviewing clinician should review records received from the Social Security Administration reflecting a work-related injury in December 1988, with initial treatment by N.J.C., M.D., in January 1989, and reevaluation in February 1992 by A.G.Z., M.D.  The reviewing clinician should also review the available service treatment records and the medical opinions and records of J.M.O., M.D.

The reviewing clinician is advised that the appellant has stated that he had no back complaints or injury prior to service, and was never treated for back problems prior to service.  (See, for example, April 2006 Board Hearing Transcript, at 10).

If the appellant's low back disability is comprised of separate back pathologies, the reviewing clinician should provide a diagnosis for each condition, e.g., degenerative disc disease, a herniated nucleus pulposus, spondylolisthesis, etc.

* The reviewing clinician should provide an opinion as to whether there is clear and convincing evidence that any aspect of the appellant's current disability existed prior to active service.  The reviewing clinician should provide a rationale for each aspect of the appellant's current disability that he finds existed prior to service.

* The clinician should provide an opinion as to whether, taking into account the appellant's full medical history (including post-service injuries), there is clear and convincing evidence that his spondylolisthesis, residuals of a compression fracture (see April 1, 2004, treatment records from Dr. J.M.O.), degenerative changes of the lumbar spine, or degenerative disc disease existed prior to service.

* The clinician should express an opinion as to whether he/she agrees with the April 2004 statement of Dr. J.M.O. that the appellant's spondylolisthesis "undoubtedly came about during his teenage years as result of a non-union stress fracture."  

* If the clinician finds that any currently diagnosed condition existed prior to service, the examiner should opine, for each such condition, whether there is clear and convincing evidence that the disability was not aggravated (chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms) by service.  

* For each current condition that the reviewing clinician finds did not pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the condition began during service or is related to some incident of service.

If additional examination of the appellant is deemed necessary to provide the requested opinions, such examination should be scheduled.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3. Thereafter, readjudicate the issue on appeal of entitlement to a low back disability, to include degenerative disc disease of the spine with L5-S1 spondylolisthesis.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


